Title: To George Washington from Eleazar Wheelock, 26 January 1776
From: Wheelock, Eleazar
To: Washington, George



Much Hond Sir.
Dartmouth College Jany 26. 1776.

The Bearer Mr Joseph Johnson, an Indian of the Mohegan Tribe was educated in my School when in Connecticut, and Since he left it has been employed in keeping School Among the Six Nations, till he is become considerably Master of their Language and has Served as interpreter for a Missionary Which I have Sent to these Nations—The August before last he was examined by a Voluntary Convention of Ministers Who Met here at Commencement, and was approved, & licenced as a Preacher of the Gospel to the Indians—and has Since preached among the Six Nations—and designes in Complyance With their Invitation, to remove With a large party of the new England christianized Indians, and Settle a Town or Towns in their Country—He has been Well acquainted with the Intreagues of Mr Guy Johnson & Colo. Buttler against the Colonies; & has been efficious & Successful in Endeavors to counteract them.
I believe him to be high in the Esteem of the Six nations—and has Obtained and, for Several Years So far as I know, well Supported, the Character of a Steady, prudent, judicious, virtuous, & pious Young Man, among English & Indians. He is incorporated With the Six Nations who have also made him one of their Council—and was a principal Instrument in Convening the Indians to the Congress at Albany last August, & was not a little instrumental to the peaceful and happy Issue of that Treaty.
Through the Liberality of Numbers charitably disposed he is not now under Necesity to Sollicit Charity for the Support of a Mission which he has thought Soon to enter upon—though in After Time if he Should continue in that Service, must depend upon that under God, unless Some other Resource Should be opened for his Support therein.
I thought proper to give Your Excellency this short but faithful Account of the Young Man, Not knowing what Instructions you might think proper to give to, or Use you might desire to

make of Such an one in the Indian Country—And Must rely on Your Excellency’s Candor to Accept this as my Only Excuse for this Interruption.
I have also herewith enclosed a copy of a Memorial I have lately Sent to the Honourable Continental Congress in which I have given a Short but faithful Account of the present State of the School under my care—If Your Excellency’s crowd of More important Affairs will allow you to read the Same I Shall be glad, & doubt not you will do any thing You Shall think proper & reasonable to forward & incourage it.
I heartily thank your Excellency for the care You took to forward my Letter from England which So very providentially came into your Hands. And that You may enjoy Health, And be directed, Assisted, & protected in All the important Business of your Department is the Daily Prayer of Your Excellency’s Most Obedient and very Humble Servant

Eleazar Wheelock

